[NOT FOR PUBLICATION]                                [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT

                                             

No. 96-1770

                  MARIO GARCIA-QUINTERO, ET AL.,
                      Plaintiffs, Appellees,

                                v.

               COMMONWEALTH OF PUERTO RICO, ET AL.,
                     Defendants, Appellants.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

                                             

         [Hon. Salvador E. Casellas, U.S. District Judge]                                                                  

                                             

                              Before

                      Selya, Circuit Judge,                                                    
                  Coffin, Senior Circuit Judge,                                                        
                    and Stahl, Circuit Judge.                                                      

                                             

     Carlos Lugo-Fiol, Solicitor  General, Edda  Serrano-Blasini,                                                                          
Deputy  Solicitor  General,  and   Edgardo  Rodriguez-Quilichini,                                                                          
Assistant Solicitor General, on brief for appellants.
     David  P. Freedman, Mario J.  Pab n and O'Neill  & Borges on                                                                        
brief for appellee First National Bank of Boston.
     Jose M. Mu oz-Silva, Charles A. Cuprill-Hernandez, Carlos A.                                                                           
Surillo Pumarada and Charles  A. Cuprill-Hernandez Law Offices on                                                                        
various briefs for appellee Northwestern Trading Co.

                                             

                          MARCH 11, 1997

                                             

          Per Curiam.  This case had its genesis in  racketeering                    Per Curiam.                              

charges filed by  the Puerto Rico Department  of Justice (PR-DOJ)

against,  inter  alia,   Delta  Petroleum  (PR),  Ltd.,   Delta's                               

president, (Mario O.  Garcia-Quintero), and Northwestern  Trading

Co.   Coincident with the filing of those charges, PR-DOJ seized,

without   prior  judicial   authorization,   two  bank   accounts

maintained by  Delta.  One such account was held by Banco Central

Hispa o for the benefit of First National Bank of Boston (Bank of

Boston).  The second was held directly by Bank of Boston.

          Garcia-Quintero,  Bank  of  Boston,   and  Northwestern

Trading  pursued various  avenues of  relief.   During this  time

frame,  however,   Delta  became   the  subject  of   Chapter  11

proceedings in the bankruptcy court; a trustee was appointed; and

Bank of Boston opted  to remove an earlier-filed action  from the

commonwealth courts to the bankruptcy court.  In due season, Bank

of  Boston  cross-claimed  against   PR-DOJ,  alleging  that  the

aforementioned seizures were illegal and should be nullified.1

          After considerable procedural skirmishing, the district

court withdrew its earlier reference to the bankruptcy court  and

assumed jurisdiction over the adversary proceeding.  Both Bank of

Boston and Northwestern Trading  then moved for summary judgment.

PR-DOJ did not  file an opposition  to either  motion.  By  order

dated  August 9, 1995,  the district  court granted  the motions.

                                                  

     1Throughout  this opinion,  we use  "PR-DOJ" as  a shorthand
reference for  all appellants (who  include not  only PR-DOJ  but
also  the Commonwealth  of Puerto  Rico  and divers  officers and
agents of the Commonwealth).

                                2

PR-DOJ  moved for reconsideration, Fed. R. Civ. P. 59(e), but the

court, by order dated February 5, 1996, refused to budge.  PR-DOJ

now appeals.  We summarily affirm.

          The  district court has  written two  orders explaining

its reasoning,  and we see scant  need to wax longiloquent.   See                                                                           

Lawton v. State Mut. Life Assurance Co. of Am., 101 F.3d 218, 220                                                        

(1st  Cir. 1996)  (stating that  "when a  lower court  produces a

comprehensive, well-reasoned decision, an appellate  court should

refrain from writing  at length to no other end  than to hear its

own  words resonate");  In re  San Juan  Dupont Plaza  Hotel Fire                                                                           

Litig.,  989 F.2d 36, 38 (1st Cir. 1993) (similar).  Accordingly,                

we affirm  the judgment for substantially  the reasons elucidated

in the district court's orders, adding a few brief comments.

          1.   It is  important to bear in  mind that this appeal                    1.

tests only the denial of PR-DOJ's motion for reconsideration.  In

considering  such  an assignment  of error,  we will  not reverse

unless the record displays  a palpable abuse of discretion.   See                                                                           

Air Line Pilots Ass'n v. Precision Valley Aviation, Inc., 26 F.3d                                                                  

220, 227  (1st Cir. 1994);  Fragoso v.  Lopez, 991 F.2d  878, 888                                                       

(1st Cir. 1993).  We detect none here.

          2.   PR-DOJ  vigorously  (if  belatedly)  contests  the                    2.

district court's  jurisdiction, and  urges that the  court should

have  reconsidered because  the removed  action should  have been

remanded to the  commonwealth courts.   We need  not address  the

obvious  question anent the  existence of  appellate jurisdiction

vis- -vis the  denial  of  a  motion  to  remand,  see  generally                                                                           

                                3

Thermtron  Prods., Inc.  v.  Hermansdorfer, 423  U.S. 336  350-52                                                    

(1976),  inasmuch  as the  appellant's  attacks  on the  district

court's subject matter jurisdiction fail.

          A  federal court appropriately exercises subject matter

jurisdiction over state court claims upon removal when the claims

are  sufficiently "related"  to bankruptcy  proceedings.   See 28                                                                        

U.S.C.    1334, 1452 (1994). "[T]he  test for determining whether

a  civil  proceeding is  related  to  bankruptcy  is whether  the

outcome of that  proceeding could conceivably have  any effect on

the  estate  being administered  in  bankruptcy."   In  re G.S.F.                                                                           

Corp.,  938 F.2d  1467, 1475  (1st Cir.  1991) (quoting  Pacor v.                                                                        

Higgins, 743  F.2d 984, 994 (3d  Cir. 1984)).  In  this case, the                 

district court properly exercised jurisdiction over the claims to

compel the return of the seized property because those claims had

a direct and significant  effect on the bankruptcy estate.2   See                                                                           

United States  v. Star Rte. Box  1328, 137 B.R. 802,  805 (D. Or.                                               

1992) (holding  that a  case involving federal  civil forfeitures

satisfied  the  relatedness test).    Moreover,  the claims  were

properly  withdrawn by  the  district court  from the  bankruptcy

court.  See 28 U.S.C.   157(d) (1994).                     

          3.     PR-DOJ  offers  as  an   additional  reason  for                    3.
                                                  

     2To be  sure, PR-DOJ  emphasizes that the  issues concerning
the seized  property depend  primarily on Puerto  Rico forfeiture
law.    But  "federal  courts  are  not  lightly  to   relinquish
jurisdiction, and  . . . even  a difficult issue of  state law or
parallel pending state litigation  is not automatically a warrant
to abstain."  Lundborg v. Phoenix Leasing, Inc., 91 F.3d 265, 272                                                         
(1st  Cir. 1996).   Thus, the  district court  did not  abuse its
considerable discretion by deeming itself competent to  determine
straightforward issues of Puerto Rico law.

                                4

reconsideration  its complaint  that the  district court  entered

summary judgment without  offering it an opportunity  to mount an

opposition.  This is  sheer persiflage.  The record  reveals that

PR-DOJ  had  ample opportunity  to  oppose  the summary  judgment

motions, and  instead neglected  to do  so.3   What is  more, the

district court did not grant the motions merely because they were

unopposed; rather, the court,  following settled precedent,  see,                                                                          

e.g., Kelly v. United States, 924  F.2d 355, 358 (1st Cir. 1991);                                      

Mendez  v.  Banco  Popular,  900  F.2d  4,  7  (1st  Cir.  1990),                                    

considered the motions on their merits, in light of the record as

constituted, and determined that judgment in favor of the movants

was legally appropriate.

          The sockdolager,  of course, is that  PR-DOJ, even now,

has not suggested any  credible reason why Bank of  Boston and/or

Northwestern Trading are not entitled to judgment.  The claimants

are  parties  possessing  cognizable   interests  in  the  seized

property.    See P.R.  Laws Ann.  tit. 34,     1723 (1991).   The                          

criminal proceedings  fizzled out,  and under  the law  of Puerto

Rico,  acquittal  on  criminal  charges  renders  a  governmental

seizure of  the acquitted person's  property invalid.   See Carlo                                                                           

del Toro v.  Secretario de Justicia, 7 P.R. Off. Trans. 392, 398-                                             

99 (1982).   In the face of  clear precedent, the district  court

                                                  

     3PR-DOJ's  lament that it was  lulled into a  false sense of
security  by a  stay granted  earlier in  the proceedings  by the
bankruptcy  court holds little water.   Given the  record in this
case, no  reasonable lawyer would  have concluded  that the  stay
endured  after  the district  court  withdrew  the reference  and
assumed jurisdiction.

                                5

acted appropriately in noticing  the acquittals and striking down

the seizures.

          We need go no further.  Concluding, as  we do, that the

instant appeal is entirely without merit, we summarily affirm.

Affirmed.          Affirmed.                  

                                6